UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7092



In Re:   MATTHEW DAVIS,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CA-99-842-1, CR-95-284)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew Davis has filed a petition for a writ of mandamus

requesting that this court order the district court to “assume

jurisdiction of his equitable claim seeking injunctive relief

effectuating    an   investigation”       into   trial   counsel’s   alleged

conflict of interest and the Government’s alleged misconduct. “The

granting of a writ of mandamus is a drastic remedy to be used only

in extraordinary circumstances.” In re Beard, 811 F.2d 818, 826-27

(4th Cir. 1987).     A petitioner must show that he has a clear right

to the relief sought, that the respondent has a clear duty to

perform the act requested by petitioner, and that there is no other

adequate remedy available.    In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).

     We find that Davis has failed to make the requisite showing of

extraordinary circumstances justifying mandamus relief because he

cannot show that there is no other adequate remedy available.

Davis is essentially seeking review of the lower court’s denial of

a motion to compel, which he filed along with a 28 U.S.C. § 2255

(2000) motion in the district court.         We note that Davis’s appeal

of this order is currently pending before this court. Accordingly,

we deny leave to proceed in forma pauperis, deny his motion for

appointment of counsel, and deny his petition for a writ of

mandamus.     We dispense with oral argument because the facts and




                                      2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3